McMurray, Presiding Judge.
Our prior judgments in these cases, Lakes v. Marriott Corp., 210 Ga. App. 335 (436 SE2d 36), having been reversed by the Supreme Court of Georgia in Lakes v. Marriott Corp., 264 Ga. 475 (448 SE2d 203), the prior judgments of this court are vacated and the judgment of the Supreme Court of Georgia is made the judgment of this court in each of these cases. The judgments of the trial court are accordingly reversed.

Judgments reversed.


Johnson and Blackburn, JJ., concur.